DETAILED ACTION
This is the third Office action on the merits. Claims 16-18, 20-29, and 31-35 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/14/2022, 08/22/2022, and 10/18/2022 were considered by the examiner.
	
Response to Amendment
The amendments are sufficient to overcome the rejections of claims 16-18, 20, 21, 24, 26-29, 31, 32, 34, and 35 under 35 U.S.C. 103 as being obvious over Lardin et al. (US 20160377721 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 22, 23, 25, and 33 under 35 U.S.C. 103 as being obvious over Lardin et al. (US 20160377721 A1), in further view of Heidrich et al. (US 11002856 B2). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claim 27 under 35 U.S.C. 103 as being obvious over Lardin et al. (US 20160377721 A1), in further view of Kaneda (US 20170350964 A1). However, a new ground of rejection is introduced by the amendment.


Claim Objections
Claim 20 is objected to because of the following informalities:
In claim 20 the phrase, “wherein determining the third range comprising correcting for a Doppler effect…” should likely read as, “wherein determining the third range comprises correcting for a Doppler effect”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 20, 24, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20170356983 A1), modified in view of Amzajerdian et al. (US 20140036252 A1) and Nakanishi et al. (US 20030117312 A1).

Regarding claim 16 Jeong et al. teaches a method for autonomous vehicle control using object range detection, comprising:
	[1, 2…]; and
	controlling operation of an autonomous vehicle based at least on [a] third range to the object (FIGS. 1A, 2, 3, and 9B, vehicle 100, controller 170, advanced driver assistance system 200, lidar apparatus 400, Paragraphs [0054], [0056], [0193], [0274]- [0277], Teaches a system that allows information obtained from a LIDAR system to autonomously guide a vehicle. This can either be a fully autonomous vehicle, or a partially autonomous vehicle using an advanced driver assistance system with autonomous functionality. This information can be a third range value determined from averaging an up beat and a down beat frequency, each indicative of their own range value.).

Jeong et al. fails to teach, but Amzajerdian et al. does teach [1…]: transmitting a plurality of first optical signals that increase in frequency with time (FIGS. 1 and 2, frequency modulator 46 and transmit/receive lenses 60a-c, Paragraphs [0018] and [0025]. Transmits a plurality of optical signals, periodically switching between an up-chirp and down-chirp period for the modulation.);
	receiving a plurality of first return signals from at least one of reflection or scattering of the plurality of first optical signals by an object (FIGS. 1 and 2, frequency modulator 46 and transmit/receive lenses 60a-c, Paragraphs [0018] and [0025]. Receives a plurality of optical signals, periodically switching between an up-chirp and down-chirp period for the modulation.);
	determining, by one or more processors, a plurality of first ranges to an object using the plurality of first return signals and a plurality of first reference signals based on the plurality of first optical signals (FIGS. 1 and 2, frequency modulator 46, transmit/receive lenses 60a-c, photoreceivers 70a-c, local oscillator beams 76a-c, and processor 78, Paragraphs [0023]-[0025]. The processor calculates a set of distance values based on a comparison between the return signals and the local oscillator signals.);
	transmitting a plurality of second optical signals that decrease in frequency with time (FIGS. 1 and 2, frequency modulator 46 and transmit/receive lenses 60a-c, Paragraphs [0018] and [0025]. Transmits a plurality of optical signals, periodically switching between an up-chirp and down-chirp period for the modulation.);
	receiving a plurality of second return signals from at least one of reflection or scattering of the plurality of second optical signals by the object (FIGS. 1 and 2, frequency modulator 46 and transmit/receive lenses 60a-c, Paragraphs [0018] and [0025]. Receives a plurality of optical signals, periodically switching between an up-chirp and down-chirp period for the modulation.);
	determining, by one or more processors, a plurality of second ranges to an object using the plurality of second return signals and a plurality of second reference signals based on the plurality of second optical signals (FIGS. 1 and 2, frequency modulator 46, transmit/receive lenses 60a-c, photoreceivers 70a-c, local oscillator beams 76a-c, and processor 78, Paragraphs [0023]-[0025]. The processor calculates a set of distance values based on a comparison between the return signals and the local oscillator signals.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the method for autonomous vehicle control taught by Jeong et al., with the specific LIDAR system taught by Amzajerdian et al. The reasoning for this is that the LIDAR system taught by Amzajerdian et al. allows for several beams to be fired simultaneously in different directions. This predictably allows for a faster scanning process, as several distances are able to be determined simultaneously.

This combination still fails to teach, but Nakanishi et al. does teach [2…]: determining, by the one or more processors, a third range to the object by selecting, by the one or more processors, a particular first range of the plurality of first ranges having a value that matches a particular second range of the plurality of second ranges (FIGS. 1 and 7A-B, signal processing unit 101, grouping unit 18, pairing unit 19, distance/speed calculating unit 20, and groups Gu1-4 and Gd1-4, Paragraphs [0048]-[0050], [0054], and [0072]. Calculates a relative distance, based on a pairing of range values derived from an up-chirp beat frequency and a down-chirp beat frequency. These ranges are paired based on their bearing value.).

Although the teachings of Nakanishi et al. are related to a radar system, and not specifically a LIDAR system, and thus not in the same field of endeavor, they are still reasonably pertinent to the problem of matching range values obtained from separate up-chirped and down-chirped electromagnetic signals. As such, Nakanishi et al. would be considered analogous prior art, per MPEP 2141.01(a)(I).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the method for autonomous vehicle control taught by Jeong et al., and previously modified with the specific LIDAR system taught by Amzajerdian et al., with the pairing method and relative distance calculating method taught by Nakanishi et al. The reasoning regarding the pairing method is that by pairing range values based on the bearing of the associated return beam, it helps to ensure that the same object is being measured by both the up-chirp and down-chirp signals. This predictably leads to fewer erroneous results where an up-chirp range value and down-chirp range value are paired despite measuring different objects. Regarding the relative distance calculation, both the up-chirp and down-chirp signals will yield inaccurate range values, due to potential doppler effects with the relative velocity of the sensor and the target. Predictably, by averaging the range values between the up-chirp and down-chirp signals, a more accurate relative distance can be found. This calculation is well-known, and even taught in Jeong et al. (Paragraphs [0274]-[0277]).

Regarding claim 17 Jeong et al., modified in view of Amzajerdian et al. and Nakanishi et al., teaches the method of claim 16, further comprising determining the plurality of first ranges based on frequency differences between the plurality of first reference signals and the plurality of first return signals (Amzajerdian et al., FIGS. 1 and 2, reflected signals 72a-c, local oscillator beams 76a-c, and processor 78, Paragraph [0024]. Calculates range based on the frequency difference between the reflected signals and local oscillator signals.).

Regarding claim 20 Jeong et al., modified in view of Amzajerdian et al. and Nakanishi et al., teaches the method of claim 16, wherein determining the third range comprising correcting for a Doppler effect associated with at least one of a particular first return signal used to determine the particular first range or a particular second return signal used to determine the particular second range (Nakanishi et al., FIG. 2, Paragraph [0054]. The calculation of the relative distance using the both the up-chirp beat frequency and down-chirp beat frequency is explicitly to account for the Doppler shift that occurs due to the relative velocity between the target and sensor.).

Regarding claim 24 Jeong et al., modified in view of Amzajerdian et al. and Nakanishi et al., teaches the method of claim 16, further comprising:
	determining a closing speed between the autonomous vehicle and the object (Nakanishi et al., FIGS. 1 and 2, signal processing unit 101, grouping unit 18, pairing unit 19, distance/speed calculating unit 20, Paragraph [0054]. Calculates the relative speed of the target, compared to the sensor.); and
	controlling the operation of the autonomous vehicle using the closing speed (Jeong et al., FIGS. 1A, 2, 3, and 9B, vehicle 100, controller 170, advanced driver assistance system 200, lidar apparatus 400, Paragraphs [0054], [0056], [0168], [0193], [0274]- [0277], Teaches a system that allows information obtained from a LIDAR system to autonomously guide a vehicle. This can either be a fully autonomous vehicle, or a partially autonomous vehicle using an advanced driver assistance system with autonomous functionality. The information can include the relative speed of the vehicle.).

Regarding claim 32 Jeong et al. teaches an autonomous vehicle system, comprising:
	a LIDAR sensor (FIGS. 1A and 2, lidar apparatus 400, Paragraph [0061]) [1, 2…]; and
	a vehicle controller configured to control operation of an autonomous vehicle based at least on [a] third range to the object (FIGS. 1A, 2, 3, and 9B, vehicle 100, controller 170, advanced driver assistance system 200, lidar apparatus 400, Paragraphs [0054], [0056], [0193], [0274]- [0277], Teaches a system that allows information obtained from a LIDAR system to autonomously guide a vehicle. This can either be a fully autonomous vehicle, or a partially autonomous vehicle using an advanced driver assistance system with autonomous functionality. This information can be a third range value determined from averaging an up beat and a down beat frequency, each indicative of their own range value.).

Jeong et al. fails to teach, but Amzajerdian et al. does teach[1…]: [a LIDAR sensor] configured to: transmit a plurality of first optical signals that increase in frequency with time (FIGS. 1 and 2, frequency modulator 46 and transmit/receive lenses 60a-c, Paragraphs [0018] and [0025]. Transmits a plurality of optical signals, periodically switching between an up-chirp and down-chirp period for the modulation.);
	receive a plurality of first return signals from at least one of reflection or scattering of the plurality of first optical signals by an object (FIGS. 1 and 2, frequency modulator 46 and transmit/receive lenses 60a-c, Paragraphs [0018] and [0025]. Receives a plurality of optical signals, periodically switching between an up-chirp and down-chirp period for the modulation.);
	determine, by one or more processors, a plurality of first ranges to an object using the plurality of first return signals and at least one first reference signal based on at least one first optical signal of the plurality of first optical signals (FIGS. 1 and 2, frequency modulator 46, transmit/receive lenses 60a-c, photoreceivers 70a-c, local oscillator beams 76a-c, and processor 78, Paragraphs [0023]-[0025]. The processor calculates a set of distance values based on a comparison between the return signals and the local oscillator signals.);
	transmit a plurality of second optical signals that decrease in frequency with time (FIGS. 1 and 2, frequency modulator 46 and transmit/receive lenses 60a-c, Paragraphs [0018] and [0025]. Transmits a plurality of optical signals, periodically switching between an up-chirp and down-chirp period for the modulation.);
	receive a plurality of second return signals from at least one of reflection or scattering of the plurality of first optical signals by the object (FIGS. 1 and 2, frequency modulator 46 and transmit/receive lenses 60a-c, Paragraphs [0018] and [0025]. Receives a plurality of optical signals, periodically switching between an up-chirp and down-chirp period for the modulation.);
	determine, by the one or more processors, a plurality of second ranges to the object using the plurality of second return signals and at least one second reference signal based on at least one second optical signal of the plurality of second optical signals (FIGS. 1 and 2, frequency modulator 46, transmit/receive lenses 60a-c, photoreceivers 70a-c, local oscillator beams 76a-c, and processor 78, Paragraphs [0023]-[0025]. The processor calculates a set of distance values based on a comparison between the return signals and the local oscillator signals.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the autonomous vehicle system taught by Jeong et al., with the specific LIDAR system taught by Amzajerdian et al. The reasoning for this is that the LIDAR system taught by Amzajerdian et al. allows for several beams to be fired simultaneously in different directions. This predictably allows for a faster scanning process, as several distances are able to be determined simultaneously.

This combination still fails to teach, but Nakanishi et al. does teach [2…]: determin[ing], by the one or more processors, a third range to the object by identifying, by the one or more processors, a particular first range of the plurality of first ranges having a value that matches a particular second range of the plurality of second ranges (FIGS. 1 and 7A-B, signal processing unit 101, grouping unit 18, pairing unit 19, distance/speed calculating unit 20, and groups Gu1-4 and Gd1-4, Paragraphs [0048]-[0050], [0054], and [0072]. Calculates a relative distance, based on a pairing of range values derived from an up-chirp beat frequency and a down-chirp beat frequency. These ranges are paired based on their bearing value.).

Although the teachings of Nakanishi et al. are related to a radar system, and not specifically a LIDAR system, and thus not in the same field of endeavor, they are still reasonably pertinent to the problem of matching range values obtained from separate up-chirped and down-chirped electromagnetic signals. As such, Nakanishi et al. would be considered analogous prior art, per MPEP 2141.01(a)(I).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the autonomous vehicle system taught by Jeong et al., and previously modified with the specific LIDAR system taught by Amzajerdian et al., with the pairing method and relative distance calculating method taught by Nakanishi et al. The reasoning regarding the pairing method is that by pairing range values based on the bearing of the associated return beam, it helps to ensure that the same object is being measured by both the up-chirp and down-chirp signals. This predictably leads to fewer erroneous results where an up-chirp range value and down-chirp range value are paired despite measuring different objects. Regarding the relative distance calculation, both the up-chirp and down-chirp signals will yield inaccurate range values, due to potential doppler effects with the relative velocity of the sensor and the target. Predictably, by averaging the range values between the up-chirp and down-chirp signals, a more accurate relative distance can be found. This calculation is well-known, and even taught in Jeong et al. (Paragraphs [0274]-[0277]).

Regarding claim 34 Jeong et al., modified in view of Amzajerdian et al. and Nakanishi et al., teaches the autonomous vehicle system of claim 32, wherein the vehicle controller is configured to determine a closing speed between the autonomous vehicle and the object (Nakanishi et al., FIGS. 1 and 2, signal processing unit 101, grouping unit 18, pairing unit 19, distance/speed calculating unit 20, Paragraph [0054]. Calculates the relative speed of the target, compared to the sensor.) and control the operation of the autonomous vehicle using the closing speed (Jeong et al., FIGS. 1A, 2, 3, and 9B, vehicle 100, controller 170, advanced driver assistance system 200, lidar apparatus 400, Paragraphs [0054], [0056], [0168], [0193], [0274]- [0277], Teaches a system that allows information obtained from a LIDAR system to autonomously guide a vehicle. This can either be a fully autonomous vehicle, or a partially autonomous vehicle using an advanced driver assistance system with autonomous functionality. The information can include the relative speed of the vehicle.).

Claims 18, 21, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20170356983 A1), modified in view of Amzajerdian et al. (US 20140036252 A1), Nakanishi et al. (US 20030117312 A1), and Thorpe et al. (US 20160123720 A1).

Regarding claim 18 Jeong et al., modified in view of Amzajerdian et al. and Nakanishi et al., teaches the method of claim 16.

This combination fails to teach, but Thorpe et al. does teach transmitting the plurality of first optical signals while transmitting the plurality of second optical signals (FIG. 1A, frequency-chirped lasers 110 and 115 and beam combiner 120. Paragraphs [0046], [0047], and [0056]. Combines two separate chirped signals and emits them simultaneously.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the method for autonomous vehicle control taught by Jeong et al., and previously modified with the specific LIDAR system taught by Amzajerdian et al. and the pairing method and relative distance calculating method taught by Nakanishi et al., with the separate chirp lasers and beam combiner system taught by Thorpe et al. The reasoning for this is that by combining the different chirped signals and emitting them simultaneously, it reduces the amount of time spent scanning with both signals. This predictably allows for distance and speed information to be acquired faster.

Regarding claim 21 Jeong et al., modified in view of Amzajerdian et al. Nakanishi et al., and Thorpe et al.,  teaches the method of claim 16, further comprising transmitting the plurality of first optical signals in a first frequency band (Thorpe et al., FIG. 4A, Paragraph [0064]. Teaches that the up-chirp and down-chirp signals occupy different frequency bands.) and transmitting the plurality of second optical signals in a second frequency band that does not overlap the first frequency band (Thorpe et al., FIG. 4A, Paragraph [0064]. Teaches that the up-chirp and down-chirp signals occupy different frequency bands.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the method for autonomous vehicle control taught by Jeong et al., and previously modified with the specific LIDAR system taught by Amzajerdian et al. and the pairing method and relative distance calculating method taught by Nakanishi et al., with the separate frequency bands taught by Thorpe et al. The reasoning for this is that by using separate frequency bands for the different signals, it prevents any potential overlapping between the frequencies of the up-chirped and down-chirped signals. This predictably reduces the chance of a misreading from confusing one return signal for the other.

Regarding claim 35 Jeong et al., modified in view of Amzajerdian et al. and Nakanishi et al., teaches the autonomous vehicle of claim 32. 

This combination fails to teach, but Thorpe et al. does teach wherein the LIDAR sensor is configured to transmit the plurality of first optical signals in a first frequency band (FIG. 4A, Paragraph [0064]. Teaches that the up-chirp and down-chirp signals occupy different frequency bands.) and the plurality of second optical signals in a second frequency band that does not overlap the first frequency band (FIG. 4A, Paragraph [0064]. Teaches that the up-chirp and down-chirp signals occupy different frequency bands.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the autonomous vehicle system control taught by Jeong et al., and previously modified with the specific LIDAR system taught by Amzajerdian et al. and the pairing method and relative distance calculating method taught by Nakanishi et al., with the separate frequency bands taught by Thorpe et al. The reasoning for this is that by using separate frequency bands for the different signals, it prevents any potential overlapping between the frequencies of the up-chirped and down-chirped signals. This predictably reduces the chance of a misreading from confusing one return signal for the other.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20170356983 A1), modified in view of Amzajerdian et al. (US 20140036252 A1), Nakanishi et al. (US 20030117312 A1), and Munro (US 20080100822 A1).

Regarding claim 22 Jeong et al., modified in view of Amzajerdian et al. and Nakanishi et al., teaches the method of claim 16.

This combination fails to teach, but Munro does teach comprising presenting, using a display device, a Doppler corrected position of the object (FIG. 6, display 128, Paragraph [0108]. Teaches displaying the measured distance to the target, which would be doppler corrected, based on the method taught by Nakanishi et al.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the method for autonomous vehicle control taught by Jeong et al., and previously modified with the specific LIDAR system taught by Amzajerdian et al. and the pairing method and relative distance calculating method taught by Nakanishi et al., with the display system taught by Munro. The reasoning for this is that a display device will allow any potential users to quickly see the position of any objects being scanned. This will predictably allow the user to make decisions regarding vehicle navigation.

Regarding claim 23 Jeong et al., modified in view of Amzajerdian et al., Nakanishi et al., and Munro, teaches the method of claim 16, determining that the object is a moving object (Nakanishi et al., FIGS. 1 and 7A-B, signal processing unit 101,  distance/speed calculating unit 20, and groups Gu1-4 and Gd1-4, Paragraphs [0050], [0054], and [0072]. Teaches determining the relative speed of a target, which would indicate whether the object is moving.); and
	presenting, using the display device, the Doppler corrected position to indicate that the object is a moving object (Munro, FIG. 6, display 128, Paragraph [0108]. Teaches displaying the measured target velocity and distance. Both of these would be doppler corrected given the method taught by Nakanishi et al.).

Claims 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20170356983 A1), modified in view of Amzajerdian et al. (US 20140036252 A1), Nakanishi et al. (US 20030117312 A1), and Uyeno et al. (US 20170350979 A1).

Regarding claim 25 Jeong et al., modified in view of Amzajerdian et al. and Nakanishi et al., teaches the method of claim 16.

This combination fails to teach, but Uyeno et al. does teach determining a shape of the object based at least on the third range (FIG. 1, controller 110, Paragraph [0057]. Teaches determining the shape of objects based spatial profiles derived from returned optical signals, which can include the corrected third range measurement.); and 
	controlling the operation of the autonomous vehicle using the shape of the object (FIG. 1, controller 110, Paragraph [0057]. Teaches adjusting the speed of the vehicle based on the detected shape.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the method for autonomous vehicle control taught by Jeong et al., and previously modified with the specific LIDAR system taught by Amzajerdian et al. and the pairing method and relative distance calculating method taught by Nakanishi et al., with the shape recognition system taught by Uyeno et al. The reasoning for this is that by recognizing the shape of an object, such as the exemplary yield sign taught by Uyeno et al. (Paragraph [0057]), it allows the system to automatically take safety related action, such as slowing the vehicle down. This predictably means necessary safety related actions can be executed even if the vehicles operator fails to notice them.

Regarding claim 33 Jeong et al., modified in view of Amzajerdian et al. and Nakanishi et al., teaches the autonomous vehicle system of claim 32.

This combination fails to teach, but Uyeno et al. does teach wherein the vehicle controller is configured to determine a shape of the object based at least on the third range (FIG. 1, controller 110, Paragraph [0057]. Teaches determining the shape of objects based spatial profiles derived from returned optical signals, which can include the corrected third range measurement.) and control the operation of the autonomous vehicle using the shape of the object (FIG. 1, controller 110, Paragraph [0057]. Teaches adjusting the speed of the vehicle based on the detected shape.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the autonomous vehicle system control taught by Jeong et al., and previously modified with the specific LIDAR system taught by Amzajerdian et al. and the pairing method and relative distance calculating method taught by Nakanishi et al., with the shape recognition system taught by Uyeno et al. The reasoning for this is that by recognizing the shape of an object, such as the exemplary yield sign taught by Uyeno et al. (Paragraph [0057]), it allows the system to automatically take safety related action, such as slowing the vehicle down. This predictably means necessary safety related actions can be executed even if the vehicles operator fails to notice them.

Claims 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Amzajerdian et al. (US 20140036252 A1), modified in view of Jeong et al. (US 20170356983 A1) and Nakanishi et al. (US 20030117312 A1).

Regarding claim 26 Amzajerdian et al. teaches a light detection and ranging (LIDAR) system, comprising:
	a laser source configured to generate optical signals (FIG. 1, laser generator 42, Paragraph [0012].);
	a modulator configured to generate, using the optical signals, a plurality of first optical signals that increase in frequency with time (FIGS. 1 and 2, frequency modulator 46 and transmit/receive lenses 60a-c, Paragraphs [0018] and [0025]. Transmits a plurality of optical signals, periodically switching between an up-chirp and down-chirp period for the modulation.) and a plurality of second optical signals that signals that decreases decrease in frequency with time (FIGS. 1 and 2, frequency modulator 46 and transmit/receive lenses 60a-c, Paragraphs [0018] and [0025]. Transmits a plurality of optical signals, periodically switching between an up-chirp and down-chirp period for the modulation.);
	[1…]; and
	a processing circuit comprising one or more processors configured to: determine a plurality of first ranges to an object using a plurality of first return signals from at least one of reflection or scattering of the plurality of first optical signals by an object and at least one first reference signal based on at least one first optical signal of the plurality of first optical signals (FIGS. 1 and 2, frequency modulator 46, transmit/receive lenses 60a-c, photoreceivers 70a-c, local oscillator beams 76a-c, and processor 78, Paragraphs [0023]-[0025]. The processor calculates a set of distance values based on a comparison between the return signals and the local oscillator signals.);
determine a plurality of second ranges to an object using a plurality of second return signals from at least one of reflection or scattering of the plurality of second optical signals by an object and at least one second reference signal based on at least one second optical signal of the plurality of second optical signals (FIGS. 1 and 2, frequency modulator 46, transmit/receive lenses 60a-c, photoreceivers 70a-c, local oscillator beams 76a-c, and processor 78, Paragraphs [0023]-[0025]. The processor calculates a set of distance values based on a comparison between the return signals and the local oscillator signals.);
[2, 3…].

Amzajerdian et al. fails to teach, but Jeong et al. does teach [1…]: scanning optics configured to transmit the plurality of first optical signals and the plurality of second optical signals (FIGS. 4 and 5, optical steering unit 530, Paragraphs [0180] and [0181]. Teaches a steering unit that can be used to scan a plurality of output beams.); and
	[3…]: output [a] third range to a vehicle controller configured to control operation of an autonomous vehicle based at least on the third range to the object (FIGS. 1A, 2, 3, and 9B, vehicle 100, controller 170, advanced driver assistance system 200, lidar apparatus 400, Paragraphs [0054], [0056], [0193], [0274]- [0277], Teaches a system that allows information obtained from a LIDAR system to autonomously guide a vehicle. This can either be a fully autonomous vehicle, or a partially autonomous vehicle using an advanced driver assistance system with autonomous functionality. This information can be a third range value determined from averaging an up beat and a down beat frequency, each indicative of their own range value.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LIDAR system taught by Amzajerdian et al., with the steering unit and vehicle controller taught by Jeong et al. The reasoning regarding the scanning unit is that by implementing a steering unit, it will predictably allow the system to measure in a greater number of directions. Regarding the vehicle controller, this particular LIDAR system is able to obtain information regarding both the relative distance and speed of objects surrounding itself. Predictably, by implementing this LIDAR system on an autonomous vehicle with a vehicle controller, it will allow this LIDAR data to be used to inform navigational and anti-collision decisions.

This combination still fails to teach, but Nakanishi et al. does teach [2…]: determin[ing] a third range to the object by selecting, by the one or more processors, a particular first range of the plurality of first ranges having a value that matches a particular second range of the plurality of second ranges (FIGS. 1 and 7A-B, signal processing unit 101, grouping unit 18, pairing unit 19, distance/speed calculating unit 20, and groups Gu1-4 and Gd1-4, Paragraphs [0048]-[0050], [0054], and [0072]. Calculates a relative distance, based on a pairing of range values derived from an up-chirp beat frequency and a down-chirp beat frequency. These ranges are paired based on their bearing value.)

Although the teachings of Nakanishi et al. are related to a radar system, and not specifically a lidar system, and thus not in the same field of endeavor, they are still reasonably pertinent to the problem of matching range values obtained from separate up-chirped and down-chirped electromagnetic signals. As such, Nakanishi et al. would be considered analogous prior art, per MPEP 2141.01(a)(I).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Amzajerdian et al., and previously modified with the steering unit and vehicle controller taught by Jeong et al., with the pairing method and relative distance calculating method taught by Nakanishi et al. The reasoning regarding the pairing method is that by pairing range values based on the bearing of the associated return beam, it helps to ensure that the same object is being measured by both the up-chirp and down-chirp signals. This predictably leads to fewer erroneous results where an up-chirp range value and down-chirp range value are paired despite measuring different objects. Regarding the relative distance calculation, both the up-chirp and down-chirp signals will yield inaccurate range values, due to potential doppler effects with the relative velocity of the sensor and the target. Predictably, by averaging the range values between the up-chirp and down-chirp signals, a more accurate relative distance can be found. This calculation is well-known, and even taught in Jeong et al. (Paragraphs [0274]-[0277]).

Regarding claim 28 Amzajerdian et al., modified in view of Jeong et al. and Nakanishi et al., teaches the LIDAR system of claim 26, further comprising a detector array configured to acquire the plurality of first return signals and the plurality of second return signals (Amzajerdian et al., FIG. 1, photoreceivers 70a-c and returned signals 72a, Paragraph [0022]. Teaches an array of photo receivers for acquiring all return signals.).

Regarding claim 29 Amzajerdian et al., modified in view of Jeong et al. and Nakanishi et al., teaches the LIDAR system of claim 26, wherein the processing circuit is configured to determine the particular first range based on frequency differences between a particular first reference signal of the plurality of first reference signals and a particular first return signal of the plurality of first return signals (Amzajerdian et al., FIGS. 1 and 2, frequency modulator 46, transmit/receive lenses 60a-c, photoreceivers 70a-c, local oscillator beams 76a-c, and processor 78, Paragraphs [0023]-[0025]. The processor calculates a set of distance values based on a comparison between the return signals and the local oscillator signals. This comparison would be between particular return signals and particular local oscillator signals, depending on the photoreceiver they are received at.).


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Amzajerdian et al. (US 20140036252 A1), modified in view of Jeong et al. (US 20170356983 A1), Nakanishi et al. (US 20030117312 A1), and Rezk et al. (US 20110205523 A1).

Regarding claim 27 Amzajerdian et al., modified in view of Jeong et al. and Nakanishi et al., teaches the LIDAR system of claim 26.

This combination fails to teach, but Rezk et al. does teach wherein the scanning optics comprise an optical coupler configured to transmit the plurality of first optical signals and the plurality of second optical signals (FIG. 1, coupler 15, Paragraph [0040]. Teaches a coupler that is used to transmit all optical signals.) and receive the plurality of first return signals and the plurality of second return signals (FIG. 1, coupler 15, Paragraph [0040]. Teaches a coupler that receives all return signals.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Amzajerdian et al., and previously modified with the steering unit and vehicle controller taught by Jeong et al. and the pairing method and relative distance calculating method taught by Nakanishi et al., with the optical coupler taught by Rezk et al. The reasoning for this is that a coupler provides a simple means of directing the output signals towards transmission optics and return signals towards detectors. This predictably allows for a simplified design of the overall system.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Amzajerdian et al. (US 20140036252 A1), modified in view of Jeong et al. (US 20170356983 A1), Nakanishi et al. (US 20030117312 A1), and Thorpe et al. (US 20160123720 A1).

Regarding claim 31 Amzajerdian et al., modified in view of Jeong et al. and Nakanishi et al., teaches the LIDAR system of claim 26.

This combination fails to teach, but Thorpe et al. does teach

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Amzajerdian et al., and previously modified with the steering unit and vehicle controller taught by Jeong et al. and the pairing method and relative distance calculating method taught by Nakanishi et al., with the separate frequency bands taught by Thorpe et al. The reasoning for this is that by using separate frequency bands for the different signals, it prevents any potential overlapping between the frequencies of the up-chirped and down-chirped signals. This predictably reduces the chance of a misreading from confusing one return signal for the other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645